Exhibit EMCORE Corporation PRO FORMA COMBINED FINANCIAL INFORMATION (unaudited) Background: On February 22, 2008, EMCORE Corporation (the “Company”) acquired the telecom-related assets of Intel Corporation’s Optical Platform Division. The assets acquired include inventory, fixed assets, intellectual property, and technology comprised of tunable lasers, tunable transponders, 300-pin transponders, and integrated tunable laser assemblies.The purchase price was $75 million in cash and $10 million in the Company’s common stock, priced at a volume-weighted average price of $13.84 per share. Under the terms of the asset purchase agreement, the purchase price of $85 million could be adjusted based on an inventory true-up, plus specifically assumed liabilities. On April 20, 2008, the Company acquired the enterprise, storage, and connects cable-related assets of Intel Corporation’s Optical Platform Division.The assets acquired include inventory, fixed assets, intellectual property, and technology relating to optical transceivers for enterprise and storage customers, as well as optical cable interconnects for high-performance computing clusters.As consideration for the purchase of assets, the Company issued 3.7 million restricted shares of the
